[J-85-2021]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


AARON C. NAGINEY,                                :   No. 51 MAP 2021
                                                 :
                     Appellee                    :   Appeal from the Order of
                                                 :   Commonwealth Court dated January
                                                 :   3, 2019 at No. 806 CD 2017
              v.                                 :   Affirming the Order of Union County
                                                 :   Court of Common Pleas, Civil
                                                 :   Division, dated May 11, 2017, exited
COMMONWEALTH OF PENNSYLVANIA,                    :   May 12, 2017, at No. CV-16-0430.
DEPARTMENT OF TRANSPORTATION,                    :
BUREAU OF DRIVER LICENSING,                      :   ARGUED: December 8, 2021
                                                 :
                     Appellant                   :


                                         ORDER


PER CURIAM                                              DECIDED: December 13, 2021
      AND NOW, this 13th day of December, 2021, the appeal is DISMISSED as having

been improvidently granted.

      Justice Saylor did not participate in the consideration or decision of this matter.